Title: To George Washington from Thomas Peter, 29 August 1798
From: Peter, Thomas
To: Washington, George

 

Dear Sir,
George Town 29th Augt 1798

I have just Received your two Letters of the 27 & 28th together with Doctr Thorntons Plan & a Receipt for the Money I gave you Sunday last.
You have heard of a very flattering account Sales for five Hhds Tobacco (say three hundred & ninety odd pounds) it really is so extravigant a price, & exceeds so much the late advices that I am fearing it is not free from all Expences—I have your Tobacco clear from any engagement & at your command, the light Hhd I had put under prise this Morning & am promised shall be turned off in the course of the Week following.
We are happy in hearing you are no worse than when I left you, the change in the Weather I hope will prove very beneficial & make your recovery speedy. Mrs Laws servant is now here, she sends word she is better to day, but Joseph says has not left her room—We are all well, Patty & Eleanor Join me in Love to Mrs Washington, Yourself, Nelly, Washn & I am Dear sir Your Affectionate Servt

Thomas Peter


N.B. Mr Scott has been dangerously ill at Coll Blackburns, an Express came for his Wife & Famy & Dr Gantt; the Dr came home to day & relates he is better, but not out of danger—young Mr Johnston is on the recovery but mends slowly. T.P.

